             Case 4:18-cv-07229-YGR Document 123 Filed 10/21/20 Page 1 of 2




     PAUL ANDRE (SBN 196585)
 1
     pandre@kramerlevin.com
 2   LISA KOBIALKA (SBN 191404)
     lkobialka@kramerlevin.com
 3   JAMES HANNAH (SBN 237978)
     jhannah@kramerlevin.com
 4   KRISTOPHER KASTENS (SBN 254797)
     kkastens@kramerlevin.com
 5
     KRAMER LEVIN NAFTALIS
 6   & FRANKEL LLP
     990 Marsh Road
 7   Menlo Park, CA 94025
     Telephone: (650) 752-1700
 8   Facsimile: (650) 752-1800
 9
     Attorneys for Plaintiff
10   FINJAN, INC.

11
                                 IN THE UNITED STATES DISTRICT COURT
12
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
                                          SAN JOSE DIVISION
14

15   FINJAN, INC., a Delaware Corporation,        Case No. 4:18-cv-07229-YGR
16                  Plaintiff,                    PLAINTIFF FINJAN, INC.’S UNOPPOSED
                                                  MOTION TO WITHDRAW AND
17
            v.                                    SUBSTITUTE COUNSEL
18
     QUALYS, INC., a Delaware Corporation,
19
                    Defendant.
20

21

22

23

24

25

26

27

28


     FINJAN’S MOTION TO WITHDRAW AS COUNSEL                   CASE NO. 4:18-cv-07229-YGR
             Case 4:18-cv-07229-YGR Document 123 Filed 10/21/20 Page 2 of 2




 1          Pursuant to the Civil L.R. 7-11 and 11-5, Plaintiff Finjan, Inc. (“Finjan”) hereby moves the
 2 Court for an order permitting the withdrawal of its counsel of record, Paul Andre, Lisa Kobialka,

 3 James Hannah, Kristopher Kastens, and Aaron Frankel of Kramer Levin Naftalis & Frankel LLP, and

 4 the appearance of substitute counsel, Juanita R. Brooks and Robert Courtney of Fish & Richardson

 5 P.C., on its behalf in this action.

 6          Fish & Richardson P.C. consents to such withdrawal and substitution of counsel. Counsel for
 7 Qualys, Inc. (“Qualys”) was informed of the proposed substitution and does not oppose the motion.

 8          Accordingly, Finjan respectfully requests that the Court grant the Proposed Order attached
 9 hereto, and that all necessary changes be made to the Court’s records and ECF, and that all future

10 communications regarding this case be directed to the Fish & Richardson attorneys who have already

11 filed Notices of Appearance in this action, including Juanita R. Brooks and Robert Courtney.

12

13                                                     Respectfully submitted,
14
       DATED: October 21, 2020                     By: /s/ Paul Andre
15                                                     Paul Andre (State Bar. No. 196585)
                                                       Lisa Kobialka (State Bar No. 191404)
16                                                     James Hannah (State Bar No. 237978)
                                                       Kristopher Kastens (State Bar No. 254797)
17                                                     KRAMER LEVIN NAFTALIS &
18                                                     FRANKEL LLP
                                                       990 Marsh Road
19                                                     Menlo Park, CA 94025
                                                       Telephone: (650) 752-1700
20                                                     Facsimile: (650) 752-1800
                                                       pandre@kramerlevin.com
21
                                                       lkobialka@kramerlevin.com
22                                                     jhannah@kramerlevin.com
                                                       kkastens@kramerlevin.com
23
                                                       Attorneys for Plaintiff
24                                                     FINJAN, INC.
25

26

27

28
                                        1
     FINJAN’S MOTION TO WITHDRAW AS COUNSEL                           CASE NO. 4:18-cv-07229-YGR
